DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 01/27/2022, has been entered.
Claims 1-11 have been canceled.
Claims 12-20 are pending.

Election/Restrictions
Applicant's election with traverse of species of method without further contacting the detection antibody with a second antibody in the reply filed on 01/27/2022 is acknowledged.
Upon further consideration, the species election has been withdrawn.
Claims 12-20 are currently under examination as they read on a method for diagnosing a disease or a condition in a subject comprising capturing exosomes with anti-ALG6 antibody and detecting disease with a biomarker.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 and dependent claims thereof recite the limitation "the exosomes" in step 1.  There is insufficient antecedent basis for this limitation in the claim.  As such, the metes and bounds are indefinite.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present claims are directed to a method for diagnosing a disease comprising using an anti-ALG6 antibody to capture exosomes; wherein the anti-ALG6 antibody is further limited (in claim17) to be specifically binds peptide of SEQ ID NO: 1.  The claims therefore encompass a genus of antibodies having desired functional properties, namely that the antibodies bind to ALG6 and more specifically that the antibodies bind to the human ALG6 peptide consisting of SEQ ID NO:1. The claims would cover both monoclonal as well as polyclonal antibodies.
Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. In view of the Amgen decision, Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials” available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
In the present case, the specification discloses a rabbit polyclonal antibody produced by Rockland Immunochemicals, which was produced by injecting rabbits with a synthetic peptide 
The specification therefore discloses a single species reading on the claimed genus. However, the specification does not disclose the structure of the antibodies present in the Rockland polyclonal preparation, such as the sequences of the antibodies present in the polyclonal mixture. 
Furthermore, there is insufficient description of structure-function correlation for the genus encompassing polyclonal antibodies disclosed in the instant specification.  For example, Busby et al (Epigenetics & Chromatin 2016 9:49) teaches that problematically, however, polyclonal antibody lots are a limited resource, as each lot is raised from a different immunized animal. Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the epitope in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target epitope will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced (Lipman et al., (LAR Journal 2005 46:258-268)). To overcome these limitations, many scientists have advocated for the use of monoclonal antibodies (Bradbury and Pluckthun, Nature 2015 518:27), as these antibodies are harvested from purified cell lines derived from a single immune cell. Thus, all monoclonal antibody lots are uniform and consist of a single antibody species that specifically targets the desired epitope (2nd 4 under Introduction). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of binding SEQ ID NO:1. The disclosure of a single species, which is not described or identified in terms of the structure/ sequence of the antibodies therein, is not sufficient to reflect the variation within the genus. One cannot ‘visualize or recognize’ the members of the genus as the structural features common to the members of the genus are unknown.
MPEP 2163 states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (emphasis added).
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species is insufficient to represent the claimed genus of antibodies having the recited functional properties.
The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property of binding to SEQ ID NO:1. The sequences of molecules present in the rabbit polyclonal antibody preparation are not described in the specification. A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this 
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
In the case of the disclosed polyclonal preparation, the application does not describe the structure or sequence of antibodies present in the preparation; all that is described is the desired antigen to which the antibody binds (SEQ ID NO:1). However, one cannot envision the structures of the resulting antibodies by reference to this desired binding property alone.
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
	Claims 12-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 8, 2022